El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
José González Clemente & Co., que tenía un crédito hipo-tecario contra Sebastián Colón Soto, inició un pleito ordinario contra él en cobro de dinero. Solicitó y obtuvo un embargo. El embargo fué trabado sobre la cosecha de café en la pro-piedad que originalmente había sido hipotecada. Entonces José González Clemente & Co. obtuvo una orden designando un depositario para que recogiera y se hiciera cargo del café en los arbustos.
Mientras se hallaba pendiente este litigio Cafeteros de Yauco, Inc., radicó una tercería de mejor derecho. Este *574último pleito siguió su curso ordinario y en el mismo el depo-sitario designado por'la corte en el pleito de González Cle-mente & Co. fué sustituido por un administrador nombrado en el pleito de tercería.
Algún tiempo después José González Clemente & Co., que había pagado los gastos del depositario en el pleito original, presentó una moción a la Corte de Distrito de Mayagüez en el procedimiento de tercería, solicitando que las costas, as-cendentes a $207.57, le fuesen devueltas. La corte así lo ordenó y entonces Cafeteros de Yauco, Ine., presentó una petición de certiorari a esta corte.
La teoría de la tercería de Cafeteros de Yauco, Inc., fué que existía un contrato de refacción con el deudor Sebastián Colón Soto, que estaba debidamente inscrita y que tenía pre-ferencia sobre cualesquiera reclamaciones de otras personas.
En su alegato la peticionaria sostiene que el derecho pre-ferente se extendía a toda la cosecha y que José González Clemente & Co. no tenía derecho a que se le reembolsaran las costas por ella pagada.s; que si dicha firma había pagado dinero lo había hecho por su propia cuenta y que de todos modos era prematuro resolver la controversia principal ahora.
Aparece que la moción para el pago de estas costas fué debidamente oída en la Corte de Distrito de Mayagüez y declarada con lugar, y que una moción de reconsideración fué denegada.
Al presentarse una petición original de certiorari, el tiempo para deliberar es necesariamente breve. Por tanto, cuando una parte alega, como en este caso, que la actuación de la corte fué prematura y que no se le dió oportunidad de ser oída sobre determinada cuestión, puede que a nuestro juicio sea preferible librar el auto y oír a las partes.
Somos ahora del criterio de que si hubiésemos considerado esta petición más cuidadosamente, el auto no habría sido expedido. No hallamos que estuviese envuelta ninguna ver-dadera cuestión de procedimiento. La cuestión fundamen-*575-talmente era si Cafeteros de Yaneo, Inc., tenía preferencia sobre la reclamación de G-onzález Clemente & Co., qne estaba -tratando de recobrar el dinero pagado para conservar el café. La cuestión qne la corte tenía ante sí era nna fundamental-mente de sustancia.
Aun si estuviesen envueltas cuestiones de procedimiento, >éste es uno de esos casos que normalmente deben dejarse a la decisión de la corte de distrito. En otras palabras, dis-■crecionalmente debimos haber negado el auto.

Debe anularse el auto.